ITEMID: 001-81108
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF SAVENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1937 and lives in Voronezh.
5. In the 1990s the applicant was a co-owner and the head of a private enterprise “Ekolog” (hereafter – the “Ekolog” company).
6. From 1991 to 1994 the “Ekolog” company was a party to several disputes before the commercial courts. The disputes concerned office premises acquired by the “Ekolog” company from a municipal enterprise. On 1 November 1993, 23 May, 11 July and 26 August 1994 the Voronezh Commercial Court, by final judgments, ruled in favour of the “Ekolog” company's adversaries.
7. On 20 December 1994 the Voronezh Town Council leased the office premises to Mr B. In February 1995 bailiffs forced the “Ekolog” company to vacate the premises and six months later Mr B. bought them.
8. On 4 December 1997 the applicant and the “Ekolog” company lodged an action against the Voronezh Town Council seeking invalidation of the lease of 20 December 1994. The Leninskiy District Court of Voronezh received the statement of claim and judge I. was assigned to the case. The applicant subsequently submitted an amended statement of claim, asking the District Court to invite Mr B. to the proceedings in the capacity of a defendant. She sought compensation for pecuniary and non-pecuniary damage.
9. Following the applicant's complaint to the Voronezh Regional Court about the excessive length of the proceedings in the case, on 26 August 1999 the President of the Leninskiy District Court informed the applicant that the first hearing was listed for 28 September 1999. That hearing was adjourned until 6 October 1999 because the Council had not received a copy of the statement of claim.
10. The following two hearings fixed between 6 October 1999 and 2 June 2000 were postponed owing to the absence of the Council's representative.
11. On 23 July 1999 the applicant and the “Ekolog” company sued the Voronezh Town and Leninskiy District Councils for correction of registration logs in respect of the office premises. After the Leninskiy District Court had received the statement of claim, judge I. was assigned to the case.
12. The first hearing was fixed for 28 September 1999. As it appears from the list of events attached to the Government's memorandum, the next hearing was listed for 29 November 2000. On that date judge I. accepted amendments to the applicant's statement of claim.
13. On 6 December 1999 the “Ekolog” company lodged an action against the Voronezh Town Council seeking the transfer of the lease rights in respect of the office premises. On the same day the applicant asked the Leninksiy District Court to confirm that she had lived in the disputed premises. Both cases were received by the Leninskiy District Court and assigned to judge I.
14. On 5 January 2001 the applicant asked the Leninskiy District Court to invalidate certain legal acts issued by the Voronezh Town Council in respect of the office premises.
15. On 2 February 2001 judge I. accepted the case file and fixed the first hearing for 24 April 2001.
16. In 2001 judge I. resigned and judge Y. took over her cases. On 27 August 2001 judge Y. joined the five sets of the proceedings initiated by the applicant and the “Ekolog” company and listed the first hearing for 3 December 2001.
17. Of the three hearings fixed between 3 December 2001 and 24 June 2002, two were adjourned because the defendants had defaulted and one was postponed for the purpose of obtaining information from the commercial courts.
18. On 2 October 2002 the Leninskiy District Court discontinued the proceedings because the case was within the subject-matter jurisdiction of a commercial court. That decision was quashed on 27 February 2003 by the Voronezh Regional Court. The case was remitted to the Leninskiy District Court for a fresh examination on the merits.
19. On 19 March 2003 judge Y. received the case file and listed the first hearing for 24 April 2003. That hearing was adjourned because the defendants did not attend.
20. Of the ten hearings fixed between 18 August 2003 and 28 May 2004, four hearings were adjourned owing to the defendants' absence and six hearings were postponed upon the parties' requests for provision of additional evidence.
21. On 28 May 2004 the Leninskiy District Court of Voronezh dismissed the applicant's claims. The District Court held that in 1993 and 1994 the commercial courts had invalidated the sales-purchase agreement between the municipal enterprise and the “Ekolog” company in respect of the premises. Mr B. had lawfully acquired the title to the premises in 1994 and thus he was their legitimate owner. The District Court also noted that the applicant had never lived in the premises.
22. On 23 November 2004 the Voronezh Regional Court upheld the judgment.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
